Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
5, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 5, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00700-CV
____________
 
IN RE CHARLES GRABLE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 26, 2004, relator filed a petition for
writ of mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator complains that the district attorney
withheld the terms and conditions of the plea agreement from relator.  Relator does not specify against whom he is
seeking relief.  




We may issue a writ of mandamus against parties, other than
district or county court judges, only when necessary to enforce our
jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(a) (Vernon 2004).  Relator has not established that issuing this
writ is necessary to enforce our jurisdiction. 
We may also issue a writ of mandamus against a district or county court
judge, if relator establishes the judge failed to comply with a ministerial
duty.  See State ex rel. Rodriguez v.
Marquez, 4 S.W.3d 227, 228 (Tex. Crim. App. 1999).  Relator must also establish he has no
adequate remedy at law to redress the alleged harm.  Id.  Relator
has not established a failure to comply with a ministerial duty or that he has
no adequate remedy at law.            
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed August 5, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.